355 U.S. 281 (1958)
BARTKUS
v.
ILLINOIS.
No. 39.
Supreme Court of United States.
Argued November 19, 1957.
Decided January 6, 1958.
CERTIORARI TO THE SUPREME COURT OF ILLINOIS.
Walter T. Fisher, acting under appointment by the Court, 352 U.S. 958, argued the cause and filed a brief for petitioner.
William C. Wines, Assistant Attorney General of Illinois, argued the cause for respondent. With him on the brief were Latham Castle, Attorney General, and Theodore G. Maheras, Assistant Attorney General.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE BRENNAN took no part in the consideration or decision of this case.